                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF OHIO
                              WESTERN DIVISION

IN THE MATTER OF THE                *
COMPLAINT OF TERRY BURGESS
AND MARY KAY BURGESS                *
AS OWNERS OF OUR TURN AGAIN
(HULL I.D. CDRP0008H495)            *                 Civil Action No. 3:18cv00025
FOR EXONERATION FROM OR
LIMITATION OF LIABILITY             *
_____________________________________/

                        FINAL DECREE OF EXONERATION

       A Verified Complaint having been filed herein Plaintiffs Terry Burgess and Mary

Kay Burgess, as owners of M/V Our Turn Again (hull i.d. CDRP0008H495), praying for

exoneration from, or limitation of, liability for losses, damages, or destruction caused by

or resulting from a fire that occurred on August 14, 2017 at the Cedar Point Marina in

Sandusky, Ohio as more fully described in the Verified Complaint (the “Incident”);

       AND the Court on January 31, 2018 having entered a Restraining Order and

Order for Issuance of Notice That Claims Be Filed (“Restraining Order”), and the Clerk

having entered a Notice of Complaint for Exoneration From Or Limitation of Liability

requiring all persons claiming damages for any and all losses, damages, injuries or

destruction arising out of or resulting from the aforesaid incident to appear before the

Court and file their respective claims in writing with the Clerk of the Court, and to serve

copies thereof on the attorneys for the Plaintiffs, and to answer the allegations of the

Verified Complaint on or before March 30 2018;

       AND notice of this deadline and its requirements, as issued by the Clerk of the

Court, having been duly given as required by law and by practice of this Honorable
Court, and copies having been duly served in the mail in accordance with the terms of the

Restraining Order, all of which appears from affidavits heretofore filed;

        AND the time for all persons and corporations to present claims and to answer the

said Verified Complaint having expired and this Court having entered an Order Noting

Defaults of all persons and corporations whose claims had not heretofore been presented

and barring all further claims;

        AND it appearing that the following claims have been filed in this action:

                1.      Edward W. Rhode, III

                2.      Cincinnati Insurance Company, as subrogee of Edward W. Rhode
                        III

                3.      Geico Marine Insurance Company, as subrogee of Cyril and Susan
                        Pugh and Jeff Raymond

                4.      William Aichele

                5.      James Hayas and State Farm Fire & Casualty Company

                6.      Progressive Insurance Company and Timothy Kalentrides

                7.      Sean Kennedy

                8.      Cedar Point Marina;


        AND it appearing that all matters in contest herein have been resolved and that all

Claims and Answers herein are to be dismissed with prejudice and that no person, firm or

corporation remains herein as a claimant and that, therefore, Plaintiffs can have no

responsibility for the loss;

        NOW, THEREFORE, it is:

        ORDERED, ADJUDGED AND DECREED that the Incident described in the

petition was not caused by the design or neglect of Terry Burgess, Mary Kay Burgess,



                                              2
M/V Our Turn Again or those in charge of her, and did not occur with the privity or

knowledge of Terry Burgess or Mary Kay Burgess and that Terry Burgess, Mary Kay

Burgess, their successors, and M/V Our Turn Again be and they hereby are forever

exonerated and discharged from liability for any and all loss, damage, destruction, or

injury arising from, resulting from or relating to said Incident; and it is

       FURTHER ORDERED, ADJUDGED AND DECREED that all persons and

corporations having or claiming to have sustained any loss, destruction, damage or injury

by reason of, in connection with or arising out of the Incident be and they hereby are,

perpetually enjoined and restrained from instituting or prosecuting in any manner

whatsoever, in this or in any other proceeding, suit or action, in any court or in any

country, any claim, action, suit or proceeding whatsoever against Terry Burgess, Mary

Kay Burgess, their successors, M/V Our Turn Again or against any other vessel or

property of the Terry Burgess or Mary Kay Burgess or their successors; and it is

       FURTHER ORDERED, ADJUDGED AND DECREED that all stipulations

for value and costs filed by Plaintiffs or by any other party herein be, and they hereby are,

cancelled and discharged of record.




                                                   /s/ James G. Carr
                                               ____________________________________
                                               The Honorable James G. Carr
                                               Sr. District Judge




                                               3
